Title: From George Washington to Richard Parkinson, 28 November 1797
From: Washington, George
To: Parkinson, Richard



Sir,
Mount Vernon 28th Novr 1797

Your letter dated “Doncaster August 28th 1797” has been received.
In answer thereto, I inform you, that I had engaged my largest farm to a Gentleman in the vicinity of it for the ensuing year (on

the terms mentioned in the plan I took the liberty of transmitting to Sir John Sinclair, and which, having seen as you say, it is unnecessary for me to detail) but some circumstances afterwards occurring, unforeseen at the time, induced a postponement of the measure until the year 1799—when it may, or may not, as I shall find it most convenient, be renewed.
The other farms are entirely free, and must remain in my possession until the crops of 1798 (the greater part of which being in the ground) are harvested. Of course, if you should come to this country in March next—shall then like any of my farms—& we should be mutually disposed to bargain for one of them, on lease, it is not probable there will be any impediment in the way. In the meantime, you may be assured that it would be highly satisfactory to me, to have English, or Scotch farmers who are able & willing, and who can be well recommended to me, to be the Cultivators of the farms of my Mount Vernon estate.
I not only approve of your circumspect conduct in viewing the farms previous to an engagement, but can assure you that, I should be unwilling to enter into any contract with any person for either of them before it was done as no agreement would be pleasing to me that did not give mutual satisfaction.
I thank you for your kind intention of sending me your treatise on Agriculture, entitled, “the practical farmer” and will chearfully pay the cost of it. I am Sir Your most Obedt Servant

Go: Washington

